DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This office action is in response to the remarks and amendments filed on 01/28/2021. Claims 1-14 are pending in this application. Claims 1-2, 8 are being amended. Claims 9-14 are added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Endoh et al. (US 9003817 B2), in view of Taras et al. (US 20180073811 Al), in view of Suzuki et al. (US 10247441 B2) and in view of Park (Translated of KR 101898592 B1) hereinafter referred to Endoh, Taras, Suzuki, and Park respectively.
Regarding claim 1, Endoh teaches that a heat pump apparatus (Figs. 1-14) comprising: 
a refrigerant circuit (5, Figs. 1&3-14) configured to circulate refrigerant (Column 5 lines 20); 
a heat medium circuit (8a,  Figs. 1&3-14) configured to make a heat medium flow (there exists a circulation pump to circulate the heat medium 8a, column 5 lines 31-32 ); 
a heat exchanger (31, Figs. 1&3-14) configured to cause exchange heat to be performed between the refrigerant and the heat medium (the heat exchanger 31 is arranged to perform heat exchange between refrigerant and heat medium, column 5 lines 23); and 
an indoor unit (2, Figs. 1&3-14) housing at least the heat exchanger (31 is called indoor heat exchanger and it is arranged in the indoor unit, column 5 line 23), the indoor unit being provided in an indoor space (column 3 lines 60-61 shows that the indoor unit 2 is arranged in a room or indoor space), 
Endoh does not teach that: the heat exchanger having a double-wall structure, the indoor unit including a container housing the heat exchanger, the container including a first opening port formed in the container to communicate with an outdoor space without communicating with the indoor space, and the first opening port allows air flow between the outdoor space and a space in the container outside of the heat exchanger.
However, Taras teaches that heat exchanger (100, Fig. 1) having a double-wall ([0013], Figure 1) structure to provide double wall heat exchanger improves safety by preventing cross-contamination of fluid and also efficiency.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date, to have modified Endoh to include the teachings of Taras and provide a heat exchanger having a double-wall structure. A double wall heat exchanger improves safety by preventing cross-contamination of fluid and also increase the efficiency of the system.
The combined teachings disclose the invention as described above but fail to explicitly teach that the indoor unit including a container housing the heat exchanger, the container including a first opening port formed in the container to communicate with an outdoor space without communicating with the indoor space, and the first opening port allows air flow between the outdoor space and a space in the container outside of the heat exchanger.
However, Suzuki teaches that the indoor unit (400, Fig. 32) including a container (420, Fig. 32) housing the heat exchanger (202, Fig. 32). 

However, the teachings of Park disclose:
the container (ceiling room, see Abstract) including a first opening port (air inlet, see Abstract)  formed in the container to communicate with an outdoor space (a first duct communicated with the outside is arranged, See Abstract) without communicating with the indoor space (the duct allows the air flow to circulate without communicating with the indoor space), and 
the first opening port allows air flow between the outdoor space and a space in the container outside of the heat exchanger (a first duct communicated with the outside is arranged, See Abstract).
Therefore, it would have been obvious to a person skill in the art, before the effective filing date of the claimed application, to have modified the combined teachings to include the duct of Suzuki, which will suck the air in, and that air will disperse refrigerant in the container in case of leaking. Thus, the occurrence of locally increased refrigerant concentrations in the indoor in the indoor space will be reduced.
Further, it is understood, claim 1 includes an intended use recitation, for example “... configured to... ”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, the combined teachings disclose that wherein in the container (420 of Suzuki and ceiling room of Park), a second opening port (432 of Suzuki and Second duct of Park) is formed at a level different from that of the first opening port to communicate with the outdoor space without the indoor space (Fig. 32 of Suzuki shows that 432 & 431 are at different level), and the second opening port allows air flow between the outdoor space and the space in the container outside of the heat exchanger (Abstract of Park shows that a second duct communicating with the outside is disposed, in which air is flowing).
Regarding claim 3, the combined teachings disclose that wherein in the container (See Annotated Figure 33 of Suzuki), a refrigerant detection device is provided (440 Fig. 32 column 24 lines 62-63 of Suzuki show that a refrigerant detection is provided to detect a refrigerant leak in the container).



    PNG
    media_image1.png
    759
    975
    media_image1.png
    Greyscale


Regarding claim 4, the combined teachings disclose wherein an operation of the heat medium circuit is not stopped even when leakage of the refrigerant is detected (Column 18 and lines 16-22 show that the refrigerant leak detection process is repeatedly executed including to when either the system is in operation or not).
Regarding claim 5, the combined teachings disclose that wherein an operation of the refrigerant circuit is stopped when leakage of the refrigerant is detected (column 12 lines 49-52 of Suzuki shows operation of the refrigerant circuit can be stopped if a refrigerant leak occurs).
Regarding claim 6, the combined teachings disclose that wherein in the container, a fan (7f and 435 of Suzuki) is provided, and an operation of the fan is started when leakage of the refrigerant is detected (column 11 lines 61-65 when leakage of refrigerant is detected, the air blowing fan is started).
Regarding claim 7, the combined teachings disclose that wherein the refrigerant is a flammable refrigerant or a toxic refrigerant (column 12 lines 11-15 of Suzuki show that flammable refrigerant can be used and column 5 line 10 recites R22 and R410A refrigerants, which have some level of toxicity).
Regarding claims 9 and 10, Endoh does not teach that wherein the first opening port and the second opening port are separate from the refrigerant circuit.
However, Suzuki teaches that wherein the first opening port (431, Fig. 32) and the second opening port (432, Fig. 32) are separate from the refrigerant circuit (310, Fig. 32).
Therefore, it would have been obvious to a person skill in the art before the effective filing date of the claimed application to have inserted opening ports separated from the refrigerant circuit in order to obtain additional refrigerant circuit in the container. The air flow path created in the opening ports functions refrigerant circuit inside the container.
Regarding claims 11 and 12, Endoh does not teach that wherein the container has a substantially sealed structure except for the first opening port and the second opening port.
However, Suzuki teaches that wherein the container has a substantially sealed structure except for the first opening port and the second opening port (Figure 32 shows the path of the air flow through the ports 431 and 432 and column 24 lines 26-39 shows that the structure can be sealed.).
Therefore, it would have been obvious to a person skill in the art before the effective filing date of the claimed application to provide a sealed structure in order to separate the air flow path. 

Regarding claim 14, the above combined teachings disclose that the heat pump apparatus further comprising: 
a first duct and a second duct (See Abstract od Park), and wherein 
the indoor unit (2 of Endoh and Annotated Figure 33 of Suzuki) has a housing (Annotated Figure 33 of Suzuki) which corresponds to outer peripheral portions of the indoor unit, the container being housed in the housing (Annotated Figure 33 of Suzuki), 
the first opening port (431 of Figure 33 of Suzuki) extends outwards from the housing and allows the air flow between the outdoor space and the space in the container outside of the heat exchanger through the first duct, and 
the second opening port extends(431 of Figure 33 of Suzuki) outwards from the housing and allows the air flow between the outdoor space and the space in the container outside of the heat exchanger through the second duct.

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Endoh et al. (US 9003817 B2), in view of Taras et al. (US 20180073811 Al), in view of Suzuki et al. (US 10247441 B2) and in view of Park (Translated of KR 101898592 B1) hereinafter referred to Endoh, Taras, Suzuki, and Park respectively.

Regarding claim 8, Endoh teaches that a method for installing a heat pump apparatus (Figs. 1-14) comprising: 
a refrigerant circuit (5, Figs. 1&3-14) configured to circulate refrigerant (Column 5 lines 20); 
a heat medium circuit (8a,  Figs. 1&3-14) configured to make a heat medium flow (there exists a circulation pump to circulate the heat medium 8a, column 5 lines 31-32 ); 
a heat exchanger (31, Figs. 1&3-14) configured to cause exchange heat to be performed between the refrigerant and the heat medium (the heat exchanger 31 is arranged to perform heat exchange between refrigerant and heat medium, column 5 lines 23), and 
an indoor unit (2, Figs. 1&3-14) housing at least the heat exchanger (31 is called indoor heat exchanger and it is arranged in the indoor unit, column 5 line 23)
Endoh does not teach that the heat exchanger having a double-wall structure,   the indoor unit including a container housing the heat exchanger, and the container including an opening port formed therein, the method comprising setting, when installing the indoor unit in an indoor space, the opening port such that the opening port communicates with an outdoor space without communicating with the indoor space, and such that the opening port allows air flow between the outdoor space and a space in the container outside of the heat exchanger.
However, Taras teaches that heat exchanger (100, Fig. 1) having a double-wall ([0013], Figure 1) structure to provide double wall heat exchanger improves safety by preventing cross-contamination of fluid and also efficiency.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date, to have modified Endoh to include the teachings of Taras and provide a heat exchanger having a double-wall structure. A double wall heat exchanger improves safety by preventing cross-contamination of fluid and also increase the efficiency of the system.
The combined teachings disclose the invention as described above but fail to explicitly teach that the indoor unit including a container housing the heat exchanger, and the container including an opening port formed therein, the method comprising setting, when installing the indoor unit in an indoor space, the opening port such that the opening port communicates with an outdoor space without communicating with the indoor space, and such that the opening port allows air flow between the outdoor space and a space in the container outside of the heat exchanger.
However, Suzuki teaches that 
the indoor unit (400, Fig. 32) including a container (420, Fig. 32) housing the heat exchanger (202, Fig. 32), and 
the container including an opening port (431, Fig. 32) formed therein, the method comprising setting, when installing the indoor unit in an indoor space (420, Fig. 32), 
Suzuki in Figure 32 teaches that the opening allows air to flow between two spaces- an indoor space as shown in Figure 33 and a space in the container- and outside the heat exchanger. Suzuki fails to teach that the opening port such that the opening port communicates with an outdoor space without communicating with the indoor space, and such that the opening port allows air flow between the outdoor space and a space in the container outside of the heat exchanger.
However, the teachings of Park disclose that the opening port (air inlet, see Abstract) such that the opening port communicates with an outdoor space without communicating with the indoor space (a first duct communicated with the outside is arranged and the duct allows the opening port to not communicating with the indoor space, See Abstract), and such that the opening port allows air flow between the outdoor space and a space in the container outside of the heat exchanger (duct allows air flows within the outdoor space and a space in the container outside the heat exchanger).
Therefore, it would have been obvious to a person skill in the art before the effective filing date of the claimed application to have modified the combined teachings to include the duct of Suzuki, which will suck the air in, and that air will disperse refrigerant in the container in case of leaking. Thus, the occurrence of locally increased refrigerant concentrations in the indoor in the indoor space will be reduced.
Further, it is understood, claim 8 includes an intended use recitation, for example “... configured to... ”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Endoh et al. (US 9003817 B2), in view of Taras et al. (US 20180073811 Al), in view of Suzuki et al. (US 10247441 B2) and in view of Park (Translated of KR 101898592 B1) hereinafter referred to Endoh, Taras, Suzuki and Park respectively.

Regarding claim 13, Endoh teaches that a heat pump apparatus (Figs. 1-14) comprising:
a refrigerant circuit (5, Figs. 1&3-14) configured to circulate refrigerant (Column 5 lines 20); 
a heat medium circuit (8a,  Figs. 1&3-14) configured to make a heat medium flow (there exists a circulation pump to circulate the heat medium 8a, column 5 lines 31-32 ); 
a heat exchanger (31, Figs. 1&3-14) configured to cause exchange heat to be performed between the refrigerant and the heat medium (the heat exchanger 31 is arranged to perform heat exchange between refrigerant and heat medium, column 5 lines 23); and 
an indoor unit (2, Figs. 1&3-14) housing at least the heat exchanger (31 is called indoor heat exchanger and it is arranged in the indoor unit, column 5 line 23), the indoor unit being provided in an indoor space (column 3 lines 60-61 shows that the indoor unit 2 is arranged in a room or indoor space), 
Endoh does not teach that: the heat exchanger having a double-wall structure, the indoor unit including a container housing the heat exchanger, the container including one or more opening ports formed in the container to communicate with an outdoor space without communicating with the indoor space, and the container has a substantially sealed structure except for the one or more opening ports..
However, Taras teaches that heat exchanger (100, Fig. 1) having a double-wall ([0013], Figure 1) structure to provide double wall heat exchanger improves safety by preventing cross-contamination of fluid and also efficiency.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date, to have modified Endoh to include the teachings of Taras and provide a heat exchanger having a double-wall structure. A double wall heat exchanger improves safety by preventing cross-contamination of fluid and also increase the efficiency of the system.
The combined teachings disclose the invention as described above but fail to explicitly teach that the indoor unit including a container housing the heat exchanger, the container including one or more opening ports formed in the container to communicate with an outdoor space without communicating with the indoor space, and the container has a substantially sealed structure except for the one or more opening ports
However, Suzuki teaches that the indoor unit (400, Fig. 32) including a container (420, Fig. 32) housing the heat exchanger (202, Fig. 32). 
Suzuki further teaches that the container that the container including one or more opening ports (431 and 432 Fig. 32) formed in the container, and the container has a substantially sealed structure except for the one or more opening ports (Figure 32 shows the path of the air flow through the ports 431 and 432 and column 24 lines 26-39 shows that the structure can be sealed).
However, Suzuki does not teach that the one or more opening ports formed in the container to communicate with an outdoor space without communicating with the indoor space.
However, the teachings of Park disclose:
the container (ceiling room, see Abstract) including one or more opening ports formed in the container to communicate with an outdoor space without communicating with the indoor space (the container communicate with the outdoor space without communicating with the indoor space through first and second ducts, See Abstract).
Therefore, it would have been obvious to a person skill in the art, before the effective filing date of the claimed application, to have modified the combined teachings to include the duct of Suzuki, which will suck the air in, and that air will disperse refrigerant in the container in case of leaking. Thus, the occurrence of locally increased refrigerant concentrations in the indoor in the indoor space will be reduced.
Further, it is understood, claim 13 includes an intended use recitation, for example “... configured to... ”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Response to Argument
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejections being used in the current action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to CARNOT JOSEPH at telephone number (571)272-6464.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CARNOT JOSEPH/Examiner, Art Unit 3763                                                                                                                                                                                                        /LEN TRAN/Supervisory Patent Examiner, Art Unit 3763